Exhibit B March 31, Stock Option Repurchase Offer Dear PLX Employees and Directors: PLX Technology, Inc. (the “Company” or “PLX”) is conducting a stock option repurchase program in which the Company is offering to pay cash for certain underwater stock options, including both vested and unvested stock options. The amount of cash offered for each eligible option is calculated using the Black-Scholes stock option pricing model, subject to a floor of $0.05 per share. This is a voluntary program for all eligible employees (including officers) and directors who have outstanding stock options (whether vested or unvested) granted under our PLX 2008 Equity Incentive Plan, 1999 Stock Incentive Plan, and 1998 Stock
